SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 30, 2010 AEROCENTURY CORP. (Exact name of Registrant as specified in its charter) Delaware 94-3263974 (State of Incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 (Address of principal executive offices including Zip Code) 650-340-1888 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c) Item 1.01 Entry into a Material Definitive Agreement Item 2.03 Creation of a Direct Financial ObligationAgreement OnMarch 30, 2010,AeroCentury Corp. (the "Company") entered into an Amendment to Credit Agreement ("Amendment") dated as of March 31, 2010,between and among theCompany, PNC Bank, N.A.(as successor to National City Bank, N.A.), as agent ("PNC") and the other banks ("Banks")thataresignatories to that certain Second Amended and Restated Credit Agreement, dated April 17, 2007, as amended to date (the "Credit Agreement"). Under theAmendment the Company,PNC, and the Banksagreed to extend from March 31, 2010, to April 15, 2010, the maturity date of the loan made pursuant to the Credit Agreement. A copy of the Amendment is filed as Exhibit 99 hereto. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Document 99 Amendment to Credit Agreement, dated as of March 31, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: March 31, 2010 AEROCENTURY CORP By: /s/ Toni M. Perazzo Toni M. Perazzo Sr. Vice President & Chief Financial Officer
